Citation Nr: 0027037	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of gunshot wounds, muscle groups III, V, VI, VII, 
right arm, (major), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from June 1964 to May 
1975.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in June 1992 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant's residuals of gunshot wounds are manifested 
by complaints of pain in the area of the wound, muscle 
weakness including impaired grip strength and impaired 
sensation, and is productive of muscle weakness to 
resistance, mild numbness in the radial nerve distribution 
in the right hand, essentially full range of motion of the 
hand, arm and shoulder, no swelling or any evidence of 
reflex sympathetic dystrophy.

2. Upon completion of the VA examination in August 1998, the 
examiner indicated that the appellant's disability was 
productive of a moderate level of functional impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for residuals of gunshot wounds, muscle groups III, 
V, VI, VII, right arm, (major), are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.56, 4.59, Diagnostic Codes 8513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his service-connected 
residuals of gunshot wounds to the right upper extremity is 
well grounded based upon his contentions that this disorder 
has increased in severity since it was last evaluated.  38 
U.S.C.A. § 5107(a), Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996), 
aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Further, with respect to the rating of musculoskeletal joint 
disabilities (as in this case), the Court has held that the 
Board must consider the application of 38 C.F.R. § 4.40 
regarding functional loss due to joint pain on use or during 
flare-ups, and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202, 203 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (sections 
4.40 and 4.45 of 38 C.F.R. make clear that pain must be 
considered capable of producing compensable disability of the 
joints) and Quarles v. Derwinski, 3 Vet. App. 129, 139-40 
(1992) (Board's failure to consider section 4.40 was improper 
when that regulation had been made potentially applicable 
through assertions and issues raised in record).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The appellant's residuals of gunshot wounds to muscle groups 
III, V, VI, VII, right arm, (major), are currently evaluated 
pursuant to Diagnostic Code 8513 which provides that a 
moderate incomplete paralysis of the radicular group of 
peripheral nerves on the major side warrants a 40 percent 
disability evaluation.  A severe incomplete paralysis 
warrants a 70 percent disability evaluation and complete 
paralysis warrants a 90 percent disability evaluation.  
Pursuant to 38 C.F.R. § 4.124(a), the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the claim is against entitlement to more than a 
40 percent schedular evaluation for the appellant's residuals 
of a gunshot wounds to muscle groups III, V, VI, VII, right 
arm, (major).  In reaching this conclusion, the Board notes 
that all potentially applicable Codes have been considered in 
the evaluation of the appellant's disability; however, in 
September 1996, a VA physician, after thorough review of the 
appellant's claims file, including the multiple examination 
reports of record, concluded that the appellant's disability 
is best rated under the neurological Codes to give the most 
accurate evaluation of the disabilities and to avoid 
pyramiding by not rating the muscle groups separately.  See 
38 C.F.R. § 4.14 which prohibits rating the same disability 
under separate Codes.  In this regard, the undersigned notes 
that there is no additional expert evidence of record to 
suggest that evaluation of the appellant's disabilities would 
be more appropriately evaluated under alternate Codes.

The Board further notes that while the appellant has 
undergone numerous examinations, including VA examinations in 
February 1992, January 1995, May 1996, September 1996, 
November 1996 and August 1998, during the pendency of this 
appeal, these reports reflect remarkably similar findings and 
the report dated in August 1998 documents findings that are 
deemed to be representative of the nature of the appellant's 
disability throughout the course of the appeal as well as the 
current level of his right upper extremity impairment.

On VA examination in August 1998, the appellant reiterated 
his history of suffering gunshot wounds during his tour of 
duty in Vietnam.  It was noted that he was shot in the right 
arm and that the bullets entered from the outer aspect of the 
arm and came out from the posterior aspect.  He reported that 
he experienced weakness in his right upper extremity and that 
he subsequently underwent plate fixation surgery.  His 
current complaints include residual pain in the arm and a 
weak grip on the right.  He further indicated that he had 
occasional pins and needles sensation in the dorsum of the 
hand; however, he stated that there had been improvement with 
his return to activities. 

On physical examination, the right wrist revealed normal 
dorsiflexion, palmar flexion and ulnar and radial deviations, 
but when resistance was applied, his strength decreased to 
4/5.  The examiner commented that this was more or less quite 
diffuse in all the muscle groups.  There was no soft tissue 
atrophy and sensory testing revealed a mild complaint of 
numbness in the radial distal distribution.  The median and 
ulnar nerve sensory functions were in the functional range.  
Right elbow flexion was easily possible to the normal range, 
from 0 to 135 degrees, supination/pronation were considered 
normal to 98 degrees.  The muscle strength in the forearm was 
considered to be 5/5 until resistance was applied and then it 
dropped to 4/5 but remained functional.  Arm level strength 
was noted to be 4/5 and the right shoulder range of motion 
was forward flexion to 150 degrees and with abduction to 
160/180.  However, when these maneuvers were combined with 
abduction, external rotation was mildly tight due to the 
posterior scar.

The scars were noted to be over the anterolateral aspect of 
the right arm, 6 inches long and in a "Y" shape, with an 
oblique scar from the mid-point of the previous scar, 
extending toward the axilla approximately 5 inches.  The 
scars were noted to have mild dysesthesia with 
hypersensitivity and very minimal hypertrophy, but no other 
complications.  An additional scar was noted posteriorly, 
extending from the lower scapula crossing the upper part of 
the posterior axillary line and extending to the arm, 10 
inches long with mild hypertrophy and mild dysesthesia but no 
inflammation, discharge or other complication.  The examiner 
noted that in the abduction and external rotation of the 
shoulder, if there is a stretch of the scar, it did cause 
mild pain at that level.

The trapezius and scapular functions were within normal 
limits and the deep tendon reflexes were present, 
bilaterally, with the right triceps and biceps mildly 
diminished.  There was no swelling or other clinical evidence 
of any reflex sympathetic dystrophy-type problems.

On neurological examination, there was dysesthesia over the 
scar areas which was considered to be localized in nature 
secondary to the cutaneous nerve involvement.  There was no 
evidence of right upper extremity paresthesia or paralysis 
and mild residual deficits were noted in the sensory 
distribution, especially peripherally in the radial and also 
proximally in the radial and triceps distribution including 
the muscular spiral nerve with strength measured in the 4/5 
range.  The Tinel sign over the median, ulnar and radial 
nerves was negative and there was no clinical evidence of any 
active neuritis.  

Electrodiagnostic studies revealed the sensory, motor, 
latency and nerve conduction of the peripheral nerves to be 
within normal limits.  Electromyography revealed chronic, 
mild residual neuropathic changes, especially in the biceps, 
brachial radialis and deltoid with no evidence of any acute 
denervation.  The examiner further commented that there was 
no evidence of any active neuropathy, any plexopathy or 
peripheral nerve entrapment.

The diagnosis was right arm severe gunshot injury with 
residual muscular impairment, especially in the muscular 
spiral radial distribution with strength and sensory deficits 
affecting the functional activities to a moderate level.

After careful review of the evidence of record and the above 
findings, the Board concludes that the presence of severe, 
incomplete paralysis of all radicular groups has not been 
shown.  In fact, the appellant's functional impairment 
attributable to the gunshot wounds as documented within the 
medical evidence of record, is manifested by very slight 
limitation of motion of the right upper extremity, mild 
sensory impairment over the right hand and some muscle 
weakness with resistance rated at 4/5.  Furthermore, 
electrodiagnostic testing conducted in conjunction with the 
August 1998 VA examination revealed only mild residual 
neuropathic changes with no evidence denervation, active 
neuropathy, plexopathy or nerve entrapment.
In reaching this conclusion, the Board places particular 
emphasis upon the findings noted on VA examination in August 
1998.  The Board further acknowledges the severity of the 
appellant's right upper extremity disability; however, 
pursuant to the criteria as set forth above, the objective 
medical evidence is not found to support entitlement to a 
disability evaluation in excess of the current 40 percent 
rating.

Extraschedular Consideration

The record reflects that the RO considered referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) and determined that referral was not warranted.  
The Board agrees, in the absence of evidence of an 
exceptional or unusual disability picture with frequent 
periods of hospitalization such as to render impractical the 
application of the regular schedular standards; the Board 
finds the regular schedule to be adequate to evaluate the 
nature and severity of the residuals of a gunshot wounds to 
muscle groups III, V, VI, VII, right arm, (major).

Accordingly, in view of the above, entitlement to an 
increased disability evaluation for residuals of a gunshot 
wounds to muscle groups III, V, VI, VII, right arm, (major) 
is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

